{¶ 26} Although the issue is close, I concur in the conclusion in the opinion of this court that a reasonable jury might have found, upon the evidence presented, that although Hunter intended to inflict harm with the weapon she fashioned out of the spork, she did not intend to inflict serious physical harm, or at least that there is reasonable doubt that she intended to inflict serious physical harm. The jury might reasonably have concluded that Hunter's rantings, before and after this assault, in which she spoke of her hatred of corrections and police officers, and her desire to kill them, was not to be taken seriously, or literally.
 {¶ 27} However, upon the unrebutted evidence in this record, I do not share the conclusion that a reasonable jury could have found that the weapon she fashioned out of the spork was not capable of inflicting serious physical harm. Because the conclusion cited in the preceding paragraph, from which I am unwilling to dissent, is sufficient to support the judgment in this appeal, I concur in the judgment.